ORDER

PER CURIAM.
Keith T. Robinson appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 without an evidentiary hearing. The motion court’s *135findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Missouri Rule of Civil 84.16(b).